DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-12 in the reply filed on 3/18/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden on the examiner to examine the method claims since the method claims depend on the product claims and there is no longer lack of unity.  This is not found persuasive because the presence of multiple inventions would not necessary, in and of itself, cause an undue burden on the examiner because of the excessive time required to perform searches of different inventions. However, the burden on the examiner extends to PATENTABILITY ISSUES associated with, and evolving from, searching multiple different inventions. Issues related to one statutory class are generally very different from those of other statutory classes. That is, issues arising from method claims would potentially be very different from those of article or apparatus claims, and may require complex evidence to resolve critical issues which would be dissimilar and unfamiliar to an examiner in an unrelated art area. Hence, the examination of multiple inventions, in this case directed to a tile cladding system and a method of mounting tile elements on a building surface using the tile cladding system, represents a serious  and undue burden on the examiner because of excessive and non-overlapping searches, and the evolution of complex and unfamiliar patentability issues relating to examining multiple and distinct inventions. Restriction is therefore proper under guidelines of MPEP 803.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-11, the word "preferably" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starp (US Patent No. 5,082,712).
For claim 1, Starp discloses a tile cladding system (figs. 6 and 17) for mounting tile elements (20) on a building surface, including a mounting plate (17, 25) and a number of tile elements, the mounting plate having a longitudinal direction, a transverse direction, a front side adapted to carry the tile elements and a back side adapted to be attached on the building surface, each tile element having a front side adapted to face away from the building surface and a back side adapted to be connected to the front side of the mounting plate, the front side of the mounting plate being provided with a number of protrusions (19, 34) and/or indentations (18, 13) and the back side of each tile element being provided with a number of protrusions and/or indentations corresponding to respective protrusions and/or indentations of the mounting plate in such a way that protrusions may fit into indentations in order to form a snap-fit or friction fit connection (col. 3 lines 28-31), wherein the mounting plate is bendable (fig. 7).
For claim 2, Starp discloses that the mounting plate comprises a material and/or has physical dimensions configured to make the mounting plate bendable (fig. 7).
For claim 4, Starp discloses that the mounting plate is provided with a number of transverse portions (19) being of a bendable material.
For claim 5, Starp discloses that the mounting plate is provided with a number of transverse grooves (fig. 6, 18) extending in the transverse direction and being mutually spaced in the longitudinal direction, and wherein the transverse grooves have such a configuration that the mounting plate is able to bend.
For claim 6, Starp discloses that the transverse grooves (18) are formed in the front side of the mounting plate (fig. 6).
For claim 7, Starp discloses that the back side of the mounting plate is provided with a number of grooves (fig. 7, grooves filled with material 24) in the form of longitudinal grooves extending in the longitudinal direction.
For claim 11, Starp discloses that least one, preferably some or all, of the protrusions each is an at least substantially square stud (34) with rounded corners and/or wherein a first end, being furthest away from the front side of the mounting plate, of the at least one protrusion is angled or slanted at least partly so the protrusion is smaller closer to first end of the protrusion than at a second end, opposite the first end (fig. 18, 41, cone shaped).
For claim 12, Starp discloses that the mounting plate comprises at least one groove, cut-out, or opening (fig. 8, 18) in the front side of the mounting plate configured to receive a part of one or more signal wires and/or power cables (14), and/or wherein at least one tile element (fig. 21) comprises at least one groove, cut-out, or opening (groove between 43 and 44) in a side wall of the tile element configured to receive a part of one or more signal wires and/or power cables.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Starp (US Patent No. 5,082,712) in view of Desagnat (US Patent No. 2,308,650).
For claim 3, Starp does not disclose that the mounting plate is provided with a number of lines or tracks of transverse perforations, each line or track extending in the transverse direction and being mutually spaced in the longitudinal direction and wherein the transverse perforations have such a configuration that the mounting plate is able to bend.
Desagnat discloses a tile cladding system (fig. 7) comprising a mounting plate (30) having a number of lines or tracks of transverse perforations (31).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a number of lines or tracks of transverse perforations to the mounting plate, each line or track extending in the transverse direction and being mutually spaced in the longitudinal direction and wherein the transverse perforations have such a configuration that the mounting plate is able to bend as made obvious by Desagnat so that the mounting plate can be broken or cut easily during installation for ease of assembly.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Starp (US Patent No. 5,082,712) in view of Yasuyoshi (US Patent No. 2,308,650).
For claim 8, Starp does not disclose that the mounting plate has two opposed edge areas extending in the longitudinal direction at either side of a central area of the mounting plate, and wherein a general material thickness of the mounting plate in each of said opposed edge areas is smaller than a general material thickness of the mounting plate in the central area.
Yasuyoshi discloses a backing plate (fig. 5) for a tile cladding system having two opposed edge areas at either side of a central area (50) of the mounting plate, wherein the general material thickness of the mounting plate in the opposed edges (51) is smaller than a general material thickness of the mounting plate in the central area.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the thickness of the two opposed edge areas extending in the longitudinal direction at either side of a central area of the mounting plate of Starp smaller than a general material thickness of the mounting plate in the central area as made obvious by Yasuyoshi to provide a means to connect the backing plates via overlapping or with a connector.
For claim 9, the combination discloses that a first of said opposed edge areas is provided with some of said protrusions (Yasuyoshi fig. 5, left 52) and a second of said opposed edge areas is not provided with protrusions (right holes 53).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Starp (US Patent No. 5,082,712) in view of Matthee (US2008/0271410).
For claim 10, Starp does not disclose that the tile cladding system includes a fixation tool having at least two, preferably four, protrusions and/or indentations corresponding to respective protrusions and/or indentations of the mounting plate and so that the fixation tool may form a fitting connection with two adjacent mounting plates at the same time.
Matthee discloses a fixation tool (fig. 2, 2) used to connect two backing plates (4) of a tile cladding system together, the fixation tool having at least two protrusions and/or indentations corresponding to respective protrusions and/or indentations of the mounting plate (fig. 2).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to provide a fixation tool having at least two, preferably four, protrusions and/or indentations corresponding to respective protrusions and/or indentations of the mounting plate of Starp so that the fixation tool may form a fitting connection with two adjacent mounting plates at the same time as made obvious by Matthee to provide a connection between multiple backing plates so that the length of the assembly can be adjustable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633